In an action to recover for transportation services rendered, defendant appeals from an order of the Supreme Court, Nassau County, entered February 7, 1973 which granted plaintiff’s motion for summary judgment and to strike defendant’s counterclaim. Order reversed, without costs, on the law, and plaintiff’s complaint and defendant’s counterclaim are dismissed. The issues raised here are the same as those raised in the companion cáse of Shank v. Board of Educ., Union Free School Dist. No. 10, (42 A D 2d 876, decided herewith). Hopkins, Acting F. J., Munder, Latham, Christ and Benjamin, JJ., concur.